
THE CLOROX COMPANY



1987 LONG-TERM



COMPENSATION PROGRAM







TABLE OF CONTENTS







Article  Section                                  Page







   1               Establishment, Purpose,



                   and Effective Date of



                   Plan



           1.1      Establishment                    1



           1.2     Purpose                          1



           1.3     Effective Date                   1







   2               Definitions



           2.1     Definitions                      2



           2.2     Gender and Number                3







   3               Eligibility and Participation



           3.1     Eligibility and Participation    4







   4               Administration



           4.1     Administration                   5







   5               Stock Subject to Program



           5.1     Number                           6



           5.2     Lapsed Awards                    6



           5.3     Adjustment in Capitalization     6







   6               Duration of Program







           6.1     Duration of Program               7







   7               The Stock Option Plan



           7.1     Grant of Options                 8



           7.2     Option Agreement                 8



           7.3     Option Price                     8



           7.4     Duration of Options               8



           7.5     Exercise of Options              9



           7.6     Payment                          9



           7.7     Restrictions on Stock



                     Transferability                9



           7.8     Termination of Employment



                     Due to Death, Disability,



                     or Retirement                  10















- -i-







THE CLOROX COMPANY



1987 LONG-TERM



COMPENSATION PROGRAM







TABLE OF CONTENTS



(Continued)







Article  Section                                  Page







           7.9     Termination of Employment



                     Other Than for Death,



                     Disability, Retirement or



                     Termination for Cause         10



           7.10    Nontransferability              10



            7.11    Time of Exercise for



                     Incentive Stock Options       11







   8               The Restricted Stock Plan



           8.1     Grant of Restricted Stock       12



           8.2     Nontransferability              12



           8.3      Other Restrictions              12



           8.4     Voting Rights                   12



           8.5     Dividends and Other



                     Distributions                 12



           8.6     Termination of Employment



                     Due to Retirement             13



           8.7     Termination of Employment



                     Due to Death or Disability    13



           8.8     Termination of Employment



                     for Reasons Other Than



                     Death, Disability, or



                     Retirement                    13







   9               The Performance Unit Plan



           9.1     Grant of Performance Units      14



           9.2     Value of Performance Units      14



           9.3     Payment of Performance Units    14



           9.4     Form and Timing of Payment      14



           9.5     Termination of Employment



                     Due to Death, Disability,



                     or Retirement                 14



           9.6     Termination of Employment



                     for Other than Death,



                     Disability or Retirement



                     Reasons                       15



           9.7     Nontransferability              15







Amended 11/17/93 - Former Article 8, Stock Indemnification



Rights, deleted



















(ii)



THE CLOROX COMPANY



1987 LONG-TERM



COMPENSATION PROGRAM







TABLE OF CONTENTS







Article  Section                                  Page







   10               Beneficiary Designation



           10.1     Beneficiary Designation        16







   11               Rights of Employees



           11.1     Employment                     17



           11.2     Participation                  17







   12               Change of Control



           12.1     Acceleration of Rights Due



                      to Change of Control         18



           12.2     Definition                     18







   13               Amendment, Modification, and



                    Termination of Programs



           13.1     Amendment, Modification, and



                      Termination of Program       19







   14               Tax Withholding



           14.1     Tax Withholding                20







   15               Indemnification



           15.1     Indemnification                21







   16               Requirements of Law



            16.1     Requirements of Law            22



           16.2     Governing Law                  22
















THE  CLOROX COMPANY



1987 LONG-TERM



COMPENSATION PROGRAM







Article 1.  Establishment, Purpose, and



Effective Date of Plan







     1.1 Establishment.  The Clorox Company, a Delaware



corporation, hereby establishes "THE CLOROX COMPANY 1987



LONG-TERM COMPENSATION PROGRAM" (the "Program") for key



employees.  The Program consists of the separate plans



contained herein which permit the grant of stock options,



stock indemnification rights, restricted stock and



performance units, with common stock or cash serving as



a payout medium for payments under the plans.







     1.2 Purpose.  The purpose of the Program is to



advance the interests of the Company, by encouraging



and providing for the acquisition of an equity interest



in the success of the Company by key employees, by



providing additional incentives and motivation toward



superior performance of the Company, and by enabling the



Company to attract and retain the services of key



employees upon whose judgment, interest, and special



effort the successful conduct of its operations is



largely dependent.







     1.3 Effective Date.  The Program and each underlying



plan became effective upon approval by the stockholders



of the Company on October 21, 1987, that date being the



Effective Date.







7/15/87
















Article 2.  Definitions







     2.1 Definitions.  Whenever used herein, the following



terms shall have their respective meanings set forth below:



     (a)  "Award" means any Option, Stock Indemnification



          Right, Restricted Stock, or Performance Unit



          granted under the Program.



     (b)  "Board" means the Board of Directors of the



          Company.



     (c)  "Code" means the Internal Revenue Code of 1986,



           as amended.  To the extent required by the context



          and the purpose of the Program, any reference to



          a particular Code provision shall be deemed to



          include the successor to such provision.



     (d)  "Committee" means the committee of three or more



          persons constituting the "outside," independent



          directors serving on the Employee Benefits and



          Management Compensation committee of the Board.



          No person, while a member of the Committee, shall



          be eligible for participation in the Program, and



          no person shall become a member of the Committee



          if, within one year prior to becoming a member,



          that person shall have been eligible for selection



          as a Participant in the Program, or any other plan



          of the Company entitling participants to acquire



          Stock, or be granted Options or Stock



          Indemnification Rights.



     (e)  "Company" means The Clorox Company, a Delaware



          corporation.



     (f)  "Disability" means permanent and total disability



          as defined in the Company's Pension Plan.



     (g)  "Employee" means a regular salaried employee



          (including directors who are also employees) of



          the Company or its subsidiaries, or any branch



          or division thereof.



     (h)  "Fair Market Value" (unless another definition



          is required by the Code or regulations thereunder)



          means the average of the highest and lowest prices



          of the Stock as reported in publications of general



          circulation for the New York Stock Exchange



          Composite Transactions on a particular date.  In



          the event that there are no Stock transactions



          on such date, the Fair Market Value shall be



          determined as of the immediately preceding date



          on which there were Stock transactions.



     (i)  "Option" means the right to purchase shares of



          Stock at a stated price for a specified period



          of time.  An Option may be either an "incentive



          stock option" within the meaning of Section 422A



          of the Code, any other type of option encompassed



          by the Code, or a non-statutory option.



     (j)  "Participant" means any Employee designated by



          the committee to participate in any of the plans



          in the Program.







7/15/87















     (k) "Performance Unit" means a right to receive a



payment equal to the value of a Performance Unit as



determined by the Committee pursuant to Article 9.



     (l) "Period of Restriction" means the period during



which the transfer of shares of Restricted Stock is



restricted pursuant to Article 8 of this Program.



     (m) "Restricted Stock" means Stock granted to a



participant pursuant to Article 8 of this Program.



     (n) "Retirement" (including "Early Retirement" and



"Normal Retirement") means termination of employment



under the terms of the Company's Pension Plan.



     (o) "Stock" means the common stock of the Company.



     (p) "Termination for Cause" means termination by



the Company because of the Employees' dishonesty, an



assault by an employee on another person which adversely



affects the Company or for any other violation of Company



policy which follows a warning to cease such violation.



The Committee, in its discretion, shall make the final



decision as to whether a particular termination constitutes



a Termination for Cause.







     2.2 Gender and Number.  Except when otherwise indicated



by the context, words in the masculine gender when used in



the Program shall include the feminine gender, the singular



shall include the plural, and the plural shall include the



singular.







11/17/93 References To Article numbers changed, definition



of Stock Indemnification right deleted















Article 3.   Eligibility and Participation







     3.1 Eligibility and Participation.  Participants in



each plan under the Program shall be selected by the



Committee from among those Employees who are recommended



for participation by the chief executive officer of the



Company and who, in the opinion of the Committee, are key



Employees in a position to contribute materially to the



Company's continued growth and development and to its



long-term success.  Selection for participation under one



plan does not automatically result in selection for



participation under another plan unless such result is



specified by the Committee or by the terms of the Program.







7/15/87



















Article 4.  Administration







     4.1 Administration.  The Committee shall be responsible



for the administration of the Program.  The Committee, by



majority action thereof, is authorized to interpret the



Program, to prescribe, amend, and rescind rules and



regulations relating to the Program, to provide for



conditions and assurances deemed necessary or advisable



to protect the interests of the Company, and to make all



other determinations necessary or advisable for the



administration of the Program, but only to the extent



not contrary to the express provisions of the Program.



Determinations, interpretations, or other actions made



or taken by the Committee pursuant to the provisions of



the Program shall be final and binding and conclusive



for all purposes and upon all persons whomsoever.







7/15/87



















Article 5.  Stock Subject to Program







     5.1 Number.  The total number of shares of Stock



subject to Awards under the Program may not exceed



4,800,000 subject to adjustment upon occurrence of any



of the events indicated in section 5.3.  The shares to



be delivered under the Program may consist, in whole or



in part, of authorized but unissued Stock or treasury



Stock, not reserved for any other purpose.







     5.2 Lapsed Awards.  If any Award granted under the



Program terminates, expires or lapses or for any reason,



any shares subject to such Award shall again be available



for the grant of an Award.







     5.3 Adjustment in Capitalization.  In the event of



any change in the outstanding shares that occurs after the



Effective Date by reason of a Stock dividend or split,



recapitalization, merger, consolidation, combination,



exchange of shares, or other similar corporate change,



the aggregate number of shares subject to each outstanding



Option, and its stated Option price, shall be adjusted



appropriately by the Committee, whose determination shall



be conclusive.







11/17/93  Number of Authorized Shares Increased from 3.1



Million to 4.8 Million















Article 6.  Duration of Program







     6.1 Duration of Program.  The Program shall remain



in effect, subject to the Board's right to terminate the



Program earlier pursuant to Article 13, until all Stock



subject to it shall have been purchased or acquired pursuant



to the provisions hereof.  Notwithstanding the foregoing,



no Award may be granted under the Program on or after



July 14, 1997.







7/15/87



















Article 7.  The Stock Option Plan







     7.1 Grant of Options.  One plan under the Program



shall relate to Options.  Subject to the other applicable



provisions of the Program, Options may be granted to



Participants at any time and from time to time as shall be



determined by the Committee.  The Committee shall have



complete discretion in determining the number of Options



granted to each Participant.  The Committee may grant any



type of Option permitted by law at the time of grant and



shall specify whether or not any Option is intended to be



an incentive stock option described in section 422A of the



Code.  In the case of incentive stock options, the following



conditions shall apply in addition to any other requirements



of this plan or the Code:



     (a)  10-Percent Stockholders.  An optionee must not,



immediately before an incentive stock option is granted,



own stock representing more than ten percent of the voting



power or value of all classes of Stock of the Company or of



any subsidiary.  This requirement is waived if (i) the



exercise price of the incentive stock option to be granted



is at least 110 percent of the Fair Market Value of the



Stock subject to the Option, determined at the time the



Option is granted, and (ii) the Option is not exercisable



more than five years from the date the Option is granted.



     (b)  Annual Limitation.  The aggregate Fair Market



Value (determined at the time the Option is granted) of



the Stock with respect to  which incentive stock options



are exercisable for the first time by the optionee during



any calendar year may not exceed $100,000.







     7.2 Option Agreement.  Each Option shall be evidenced



by an Option agreement that shall specify the type of Option



granted, the Option price, the duration of the Option, the



number of shares to which the Option pertains, and such other



provisions as the Committee shall determine.







     7.3 Option Price.  No Option granted pursuant to this



plan shall have an Option price that is less than the Fair



Market Value of the Stock on the date the Option is granted.







     7.4 Duration of Options.  Each Option shall expire at



such time as the Committee shall determine at the time it



is granted, provided; however, that no Option shall be



exercisable later than ten years and one day from the date



of its grant.







7/15/87



















     7.5 Exercise of Options.  Options granted under this



plan shall be exercisable at such times and be subject to



such restrictions and conditions as the Committee shall in



each instance approve, which need not be the same for all



Participants.  Each Option which is intended to qualify



as an incentive stock option pursuant to Section 422A of



the Code shall comply with the applicable provisions of



the Code pertaining to such Options.







     7.6 Payment.  The Option price of Stock upon exercise



of any Option shall be paid in full either (i) in cash, or



(ii) in shares of Stock valued at their Fair Market Value



on the date of exercise, or (iii) by a combination of (i)



and (ii), in the manner provided in the Option agreement.



Certificates for such shares tendered in payment shall be



in a form of good delivery and, if the certificates were



issued pursuant to the exercise of an incentive stock



option, the optionee must have held the tendered shares



for at least one year.







     7.7 Restrictions on Stock Transferability.  The



Committee may impose such restrictions on any shares



acquired pursuant to the exercise of an Option under this



plan as it may deem advisable, including, without



limitation, restrictions under applicable Federal



securities law, under the requirements of any stock



exchange upon which such shares of Stock are then



listed and under any state securities laws applicable



to such shares.







7/15/87



















     7.8  Termination of Employment Due to Death,



Disability, or Retirement.  In the event the employment



of a Participant is terminated by reason of death or



Disability, any outstanding Options then exercisable may



be exercised at the time prior to the expiration date of



the Options or within 12 months after such date of



termination of employment, whichever period is the



shorter.  In the event of termination of employment by



reason of Retirement, all of the Participant's options



which have been outstanding for more than six months shall



become immediately exercisable and may be exercised at any



time prior to the expiration date of the Options or within



a period following the Participant's Retirement specified



from time to time by the Committee, whichever period is



shorter.  Options which have been outstanding for less than



six months on the date of the Participant's Retirement shall



not become exercisable until they have been outstanding for



six months and thereafter may be exercised at any time prior



to the expiration of the Option or within the period



following the Participant's Retirement specified from time



to time by the Committee, whichever period is shorter.



However, in the case of incentive stock options, the



favorable tax treatment prescribed under section 422A of



the Code shall not be available if such options are not



exercised within three months after date of termination,



or 12 months in the case of death or disability as defined



in section 22(e) (3) of the Code. If an incentive stock



option is not exercised within three months of termination



due to Retirement, it shall be treated as a nonstatutory



stock option for the remainder of its allowable exercise



period.







If the Compensation Committee changes the time period



following Retirement in which an Option may be exercised,



the change will not (i) have the effect of shortening the



exercise period of Options held by persons who retired



before the effective date of the Compensation Committee's



action, or (ii) make exercisable any Option which had



expired pursuant to an exercise time period previously



set by the Compensation Committee.







     7.9 Termination of Employment Other Than for Death,



Disability, Retirement or Termination for Cause.  If the



employment of the Participant shall terminate for any reason



other than death, Disability, Retirement, or Termination for



Cause, the rights under any then outstanding Option granted



pursuant to this plan shall terminate upon the expiration



date of the Option or three months after such date of



termination of employment, whichever first occurs.  Upon



a Termination for Cause rights under all Options shall



terminate immediately.







     7.10 Nontransferability.  No Option granted under the



plan may be sold, transferred, pledged, assigned, or



otherwise alienated or hypothecated, otherwise than by will



or by the laws of descent and distribution.  Further, all



Options granted to a Participant under this plan shall be



exercisable during his lifetime only by such Participant.











10/16/91 - Section 7.8 effective Retroactively to 7/1/91.



11/17/93 - Section 7.8 regarding post retirement exercise



period changed.



11/17/93 - Last paragraph of Section 7.8 added.



















    7.11 Time of Exercise for Incentive Stock Options.



Notwithstanding other provisions pertaining to the times



at which Options may be exercised, no Option that is



intended to be an incentive stock option shall first



become exercisable at a time earlier than that originally



specified in the Option grant, if the result would be to



cause such Option, when granted, not to be treated as an



incentive stock option (whether by reason of the possible



future violation of the annual limitation of section 7.1(b)



or otherwise).







7/15/87



















Article 8.  The Restricted Stock Plan







     8.1 Grant of Restricted Stock.  One plan under the



Program shall relate to Restricted Stock.  Subject to



other applicable provisions of the Program, the Committee,



at any time and from time to time, may grant shares of



Restricted Stock under the plan to such Participants and



in such amounts as it shall determine.  The Committee may



also offer participants in the Company's management



incentive compensation plan, or any other Company bonus



or incentive plan in which awards are otherwise paid



primarily or totally in cash, the opportunity to elect



to receive Restricted Stock, including a bonus amount of



Restricted Stock to serve as an incentive to make such an



election, in lieu of receiving all or a portion of the



participant's award in cash.  Each grant of Restricted



Stock shall be in writing and shall specify the Period(s)



of Restriction and the time or times, which may be



accelerated upon the attainment of specific financial



goals, at which such period(s) shall lapse with respect



to a specified number of shares of Stock.  The Periods of



Restriction shall not exceed ten years from the date of



grant of the Restricted Stock.







     8.2 Nontransferability.  Except as provided in section



8.8 hereof, the shares of Restricted Stock granted hereunder



may not be sold, transferred, pledged, assigned, or otherwise



alienated or hypothecated for such period of time as shall



be determined by the Committee and shall be specified in



the Restricted Stock grant, or upon earlier satisfaction



or other conditions as specified by the Committee in its



sole discretion and set forth in the Restricted Stock grant.







     8.3 Other Restrictions.  The Committee may impose such



other restrictions on any shares of Restricted Stock granted



pursuant to this plan as it may deem advisable including,



without limitation, restrictions under applicable Federal



or state securities laws, and may legend the certificates



representing Restricted Stock to give appropriate notice



of such restrictions.







     8.4 Voting Rights.  Participants holding shares of



Restricted Stock granted hereunder may exercise full voting



rights with respect to those shares during the Period of



Restriction.







     8.5 Dividends and Other Distributions.  During the



Periods of Restriction, Participants holding shares of



Restricted Stock granted hereunder shall be entitled to



receive all dividends and other distributions paid with



respect to those shares while they are so held.  If any



such dividends or distributions are paid in shares of Stock,



those shares shall be subject to the same restrictions on



transferability as the shares of Restricted Stock with



respect to which they were paid.







11/17/93 - Former Article 8 (Stock Indemnification Rights)



Deleted.  Section 8.1 added accelerated vesting upon meeting



goals and right to receive Restricted Stock in lieu of cash



bonus.















     8.6 Termination of Employment Due to Retirement.



     (a)  In the event that a Participant terminates his



          employment due to Retirement, the Periods of



          Restriction applicable to the Restricted Stock



          pursuant to subsection 8.2 hereof, shall lapse



          automatically and, except as otherwise provided



          in subsection 8.3 and 8.6 (b), the Shares of



          Restricted Stock shall thereby be free of



          restrictions and freely transferable if such



          Restricted Stock was issued to the Participant



          more than six months prior to the Participant's



          Retirement Date.  With regard to Restricted Stock



          issued to the Participant less than six months



          before the Participant's Retirement Date, the



          Periods of Restriction shall lapse only after



          six months have elapsed since the issuance.



     (b)  If the grant of Restricted Stock contains a



          provision permitting lapse of the Period(s)



          of Restriction to be accelerated upon the



          attainment of specific financial goals, a



          Participant's Retirement will not accelerate



          the lapse of the Period(s) of  Restriction.



          In such a case the Participant's Restricted



          Stock shall not be forfeited but the Period(s)



          of Restriction will lapse at the earlier of the



          Participant's death or upon the achievement of



          the conditions specified in the grant of the



          Restricted Stock.







     8.7 Termination of Employment Due to Death or



Disability.  In the event a Participant's employment with



the Company terminates because of his death or Disability



during the Periods of Restriction, the restrictions



applicable to the shares of Restricted Stock pursuant to



section 8.2 hereof shall lapse automatically.







     8.8 Termination of Employment for Reasons Other Than



Death, Disability, or Retirement.  Except as otherwise



provided in this section, in the event that a Participant's



employment with the Company terminates for any reason other



than those set forth in sections 8.6 and 8.7 during the



Periods of Restriction, any shares of Restricted Stock



still subject to restrictions at the date of such



termination automatically shall be forfeited and returned



to the Company.  In the event of an involuntary termination



of the employment of a Participant by the Company other



than a Termination for Cause, the Committee in its sole



discretion may waive the automatic forfeiture of any or



all such shares.  With regard to Restricted Stock granted



pursuant to an election to receive Restricted Stock in



lieu of a cash award under the Company's Management



Incentive Compensation Plan, or any other Company bonus



or incentive plan in which awards are otherwise paid



primarily or totally in cash, the Committee may provide



at the time of the grant that upon the Participant's



termination of employment for any reason, or for any



reason other than Termination for Cause, the restrictions



applicable to those shares of Restricted Stock, including



any bonus amount, shall lapse automatically.







10/16/91 Section 8.6 Effective Retroactively to 7/1/91



11/17/93 Section 8.6 (b) added



11/17/93 Provision for vesting Restricted Stock received



in lieu of cash bonus.















Article 9.  The Performance Unit Plan







     9.1 Grant of Performance Units.  One plan under the



Program shall relate to Performance Units.  Subject to



other applicable provisions of the Program, Performance



Units may be granted to Participants at any time and from



time to time as shall be determined by the Committee.  The



Committee shall have complete discretion in determining the



number of Performance Units granted to each Participant.







      9.2 Value of Performance Units.  Each Performance Unit



shall have an arbitrary value to be determined by the



Committee at the time of grant.  The Committee shall



establish performance goals in its discretion which,



depending on the extent to which they are met, will



determine the ultimate value of the Performance Unit to



the Participant.  The time period during which the



performance goals must be met shall be called a performance



period, and also is to be determined by the Committee.







     9.3 Payment of Performance Units.  After a performance



period has ended, the holder of a Performance Unit shall be



entitled to receive the value thereof as determined pursuant



to section 9.2.







     9.4 Form and Timing of Payment.  Payment under section



9.3 above shall be made in cash and/or shares of Stock and



shall be in the form of a lump sum or installments as



prescribed by the Committee.  If any payment is to be made



on a deferred basis, the Committee may provide for the



payment of additional compensation computed in a manner



like interest during the deferral period.  In general, the



time and manner of making installment payments and the



interest component that is applied during the period of



deferral shall be determined by the Committee.







     9.5 Termination of Employment Due to Death, Disability,



or Retirement.  In the case of death, Disability or



Retirement, the holder of a Performance Unit shall receive



perorate payment based on the number of full months' of



service completed during the performance period but based



on the achievement of performance goals during the entire



performance period.  Payment shall be made at the time



payments are made to Participants who did not terminate



service during the performance period.







11/17/93 Sections renumbered.















     9.6 Termination of Employment for Other than Death,



Disability or Retirement Reasons.  In the event that



a Participant terminates employment with the Company



for any reason other than death, Disability or Retirement,



all Performance Units shall be forfeited.  In the event



of an involuntary termination of employment of the



Participant by the Company other than a Termination for



Cause, the Committee in its sole discretion may waive



the automatic forfeiture provisions and pay out on a



perorate basis.







     9.7 Nontransferability.  No Performance Unit granted



under this plan may be sold, transferred, pledged, assigned,



or otherwise alienated or hypothecated, other than by will



or by the laws of descent and distribution to the extent



permitted by section 9.5 until the termination of the



applicable performance period.







11/17/93 Sections renumbered.















Article 10.  Beneficiary Designation







     10.1 Beneficiary Designation.  If the Program permits



the transfer of any right granted in the event of a



Participant's death, the beneficiary of such transfer



shall be the person(s) designated by the Participant for



this Company sponsored group life insurance benefits,



provided, however, a Participant may designate different



beneficiaries in a written instrument delivered to the



Committee.







11/17/93 Sections renumbered.















Article 11.  Rights of Employees







     11.1 Employment.  The Program shall not constitute a



contract of employment.  Nothing in the Program shall



interfere with or limit in any way the right of the Company



to terminate any Participant's employment at any time, nor



shall it confer upon any Participant any right to continue



in the employ of the Company.







     11.2 Participation.  No Employee shall have the right



to be selected as a Participant, or, having been so



selected, to be selected again as a Participant.







11/17/93  Sections renumbered.















Article 12.  Change of Control







     12.1 Acceleration of Rights Due to Change of Control.



Upon a change in control, as defined in section 12.2, the



Period of Restriction on any Restricted Stock shall end,



all unexpired Options held by Participants shall immediately



vest and become exercisable (except as otherwise provided in



section 7.11), and all Performance Units shall become



subject to immediate payment based upon the extent to which



performance goals during the performance period have been



met up to the date of the change of control, or at 100% of



the total value of the Performance Unit, whichever produces



the greater payout.







     12.2 Definition. For purposes of the Program, a "change



of control" shall be deemed to have occurred if:



     (a)  the Company consolidates or merges with, or sells



          or otherwise transfers more than 50% of its assets



          or earning power to, any Person in a transaction



          or series of transactions which result in the



          holders of the outstanding common stock of the



          Company immediately prior to the first such



          transaction holding (either by such shares



          remaining outstanding or by being converted into



          securities of the surviving entity) less than a



          majority of the shares entitled to vote for the



          election of directors of the surviving entity



          outstanding immediately after such merger,



          consolidation, sale or transfer, or



     (b)  any Person becomes the beneficial owner of more



          than 30% of the outstanding common shares (a "30%



          Beneficial Owner") and a majority of the members



          of the Board of Directors of the Company are not



          Continuing Directors.



     (c)  For purposes of this section 12.2:



          (i)   Beneficial ownership shall be determined in



                accordance with Rule 13d-3 under the



                Securities Exchange Act of 1934 (the "1934



                 Act"), but shall not include ownership by



                any Subsidiary or any employee benefit plan



                of the Company.



          (ii)  "Continuing Director" shall mean any member



                of the Board of Directors of the Company



                who is not a 30% Beneficial Owner or a



                representative of a 30% Beneficial Owner and



                who was either (a) a member of the Board



                prior to the time that any Person becomes a



                30% Beneficial Owner or (b) subsequently



                becomes a member of the Board, if such



                 Person's election to the Board is recommended



                or approved by a majority of Continuing



                Directors.



          (iii) "Person" shall mean any individual, firm,



                partnership, corporation or other entity,



                and shall include any successor of such



                entity and all Affiliates, Associate and



                Subsidiaries (as those terms are defined



                in Rule 12b-2 under the 1934 Act) of such



                Person; provided, however, that the term



                "Person" shall not include Henkel Corporation



                or any of its Subsidiaries.







11/17/93 Sections renumbered.















Article 13.  Amendment, Modification, and Termination of



Programs







     13.1 Amendment, Modification, and Termination of



Program.  The Board at any time may terminate, and from



time to time may amend or modify the Program, provided,



however, that no such action of the Board, without approval



of the stockholders, may:



     (a)  Increase the total amount of Stock which may be



          issued under the Program, except as provided in



          section 5.3 of the Program.



     (b)  Change the provisions of the Program regarding



          the Option price except as provided by section



          5.3.



     (c)  Change the class of employees to whom incentive



          stock options may be granted.



     (d)  Extend the period during which Awards may be



          granted.



     (e)  Extend the maximum period after the date of grant



          during which Options may be exercised.







No amendment, modification, or termination of the Program



shall in any manner adversely affect any Award theretofore



granted under the Program, without the consent of the



Participant.







11/17/93 Sections renumbered.















Article 14.  Tax Withholding







     14.1 Tax Withholding.  The Company shall have the power



to withhold, or require a Participant to remit to the



Company, an amount sufficient to satisfy any Federal, state,



local or foreign withholding tax requirements on any Award



under the Program.







To the extent permissible under applicable tax, securities,



and other laws, the Company may, in its sole discretion,



permit the Participant to satisfy a tax withholding



requirement by directing the Company to apply shares of



stock to which the Participant is entitled as a result of



the exercise of an option or the lapse of a Period of



Restriction, to satisfy such requirement.







11/17/93 Sections renumbered.















Article 15.  Indemnification







     15.1 Indemnification.  Each person who is or shall



have been a member of the Committee or of the Board shall



be indemnified and held harmless by the Company against



and from any loss, cost, liability, or expense that may



be imposed upon or reasonably incurred by him in connection



with or resulting from any claim, action, suit, or



proceeding to which he may be a party or in which he may



be involved by reason of any action taken or failure to



act under the Program and against and from any and all



amounts paid by him in settlement thereof, with the approval



of the Committee, or for members thereof of the Board, or



paid by him in satisfaction of any judgment in any such



action, suit, or proceeding against him, provided he shall



give the Company an opportunity, at its own expense, to



defend the same before he undertakes to defend it on his



own behalf.  The foregoing right of indemnification shall



not be exclusive of any other rights of indemnification to



which such persons may be entitled under the Company's



Certificate of Incorporation or Bylaws, as a matter of law,



or otherwise, or any power that the Company may have to



indemnify them or hold them harmless.







11/17/93  Sections renumbered.















Article 16.  Requirements of Law







     16.1 Requirements of Law.  The granting of Awards and



the issuance of shares of Stock upon the exercise of an



Option shall be subject to all applicable laws, rules, and



regulations, and to such approvals by any governmental



agencies or national securities exchanges as may be



required.







     16.2 Governing Law.  The Program, and all agreements



hereunder, shall be construed in accordance with and governed



by the laws of the State of California.







11/17/93 Sections renumbered.






